Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a superconducting coil comprising a winding frame, a superconducting wire and a first layer wherein the first layer includes and thermosetting resin and a first particle surrounded by the thermosetting resin and the first particle to include crystal having cleavage, as detailed in the claim in association with the remaining claim features. Prior art reference JP-54-105278 (herein after reference ‘278) cited by the Applicant on 10 Feb 22 discusses a filler to be included in the thermosetting resin (epoxy). The reference ‘278 further states, the filler may be quartz glass powder, calcium carbonate powder, talc powder, mica powder or the like. As one may understand these fillers may meet the claimed particle being crystal as some of these fillers may be known to have crystalline structures even when they are in powder form. The claim requires the crystal to have volume resistivity of 10-2 Ohm-cm or more, i.e. no upper limit of the resistivity. Since the claimed range of resistivity have no upper limit, the filler will meet the resistivity range of the claim because the mentioned exemplary filler materials in the reference ‘278 are essentially insulating materials.  It appears from instant specification that crystal having cleavage play a critical role in the instant invention. However, the reference ‘278 fails to mention anything about the crystals having cleavage. Further, there could not be found another reference that teaches the missing feature of “cleavage” for a similar application. Therefore, claim 1 is allowable over the prior art of the record.

As to dependent claim 2-8, these claims are allowed, because, each of these claims depends from allowed independent claim 1.

As to independent claim 9, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a superconducting coil comprising a winding frame, a superconducting wire and a first layer wherein the first layer includes and thermosetting resin and a first particle surrounded by the thermosetting resin and the first particle to include at least one of phyllosilicate mineral and a hexagonal boron nitride, as detailed in the claim in association with the remaining claim features.

As to dependent claims 10-16, these claims are allowed because each of these claims depends from allowed independent claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citations
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached form 892). 

Koyama 
(US-5,606,300)
Koyama discloses a superconducting coil somewhat like the one claimed in any of the instant independent claims 1 and 9. It discloses a winding frame (1 or 6, cf. Fig. 1 and 2) and superconducting wire (3 or 8) and a first layer (2 or 7) including a thermosetting resin as claimed. However, it lacks a claimed first particle to be included in the first layer. Koyama does not render any of the independent claims 1 and 9 unpatentable under 35 USC §102 or §103.


Kawasaki
(US-2017/0092397-A1)
Kawasaki discloses a superconducting coil somewhat like the one claimed in any of the instant independent claims 1 and 9. It discloses a winding frame (1 cf. Fig. 1) and superconducting wire (2) and a first layer (8) including a thermosetting resin as claimed. However, it lacks a claimed first particle to be included in the first layer. Kawasaki does not render any of the independent claims 1 and 9 unpatentable under 35 USC §102 or §103.


Eguchi
(JP-2020047740-
Eguchi discloses a superconducting coil somewhat like the one claimed in any of the instant independent claims 1 and 9. It discloses a winding frame (10 cf. Fig. 2) and superconducting wire (20) and a first layer (30) including a thermosetting resin as claimed. The thermosetting resin (30) includes particles (31, 32) However, the particles (31 32) in Eguchi are not described to include crystal as required in claim 1 nor it says anything about phyllosilicate mineral or hexagonal boron nitride of claim 9. Further, Eguchi is from same Applicant as of the instant claims and published after the US filing date of the instant claims.  Eguchi does not render any of the independent claims 1 and 9 unpatentable under 35 USC §102 or §103.






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852